DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 
This application is in condition for allowance except for the presence of claim 18-31 directed to inventions non-elected without traverse.  Accordingly, claims 18-31 have been cancelled.

REASONS FOR ALLOWANCE
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art references do not teach nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “encapsulation material in a homogeneous layer” consisting of two or more of “gypsum, biochar, peat moss or bentonite clay”.
Specifically, Madsen et al (US 9,554,502) discloses an encapsulated grass seed comprising gypsum and bentonite made using a similar agglomeration process with a first tackifier layer as claimed. However, the coating composition that includes two of the four encapsulation materials (gypsum and bentonite [claim 5, 9]) is layered in distinct coatings (e.g. protective coating and 
Further, it appears this invention is distinct from a previous patent of the inventor (US 8,474,183 B2) wherein a seed encapsulated with a homogenous blend only comprises soil conditioning material (e.g. sludge [col 9, lines 19-21]) and inorganic fertilizer [Figure 6A; col 15 lines 15-21] wherein the gypsum is present as a binder. Thus, Krysiak et al (‘183) does not teach a coating layer consisting of at least two of the claimed materials, outside of gypsum. 
Moreover, an additional search into the field of invention shows it is not obvious for one of ordinary skill in the art to combine the encapsulation materials in a homogenous blend. For instance, Hendrickson et al (US 2012/0317880) discloses a similar grass seed coating product [0088] with a blended composition mixture (e.g. homogenous) [0042] comprising a tackifier and clay [0088], does not make obvious the distinct usage of at least two of gypsum, biochar, peat moss or bentonite. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        



/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731